

116 HR 2989 IH: Criminal Alien Removal Clarification Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2989IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Gosar (for himself, Mr. Babin, Mr. Budd, Mr. DesJarlais, Mr. Duncan, Mr. Gibbs, Mr. Gohmert, Mr. Norman, Mr. Perry, Mr. McClintock, and Mr. Biggs) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide that any alien who has been convicted of a
			 felony or two misdemeanors, is deportable, and for other purposes.
	
 1.Short titleThis Act may be cited as the Criminal Alien Removal Clarification Act of 2019. 2.Criminal grounds for deportabilitySection 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is amended to read as follows:
			
 (2)Criminal groundsAny alien who, at any time after admission, has been convicted of a felony or two misdemeanors, whether under State or Federal law, is deportable..
		